Title: From Thomas Jefferson to George Jefferson, 8 January 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 8. 1802.
          
          I yesterday inclosed you the first halves of bank bills to the amount of fifteen hundred dollars. I now inclose the remaining halves, arranged exactly in the order of those sent yesterday, so that you may have no trouble in tallying them. the 10. D. bills are sent entire. I percieved on reflection on the balance of the account rendered, that 1500. D. would not meet the paiments noted in my letter of yesterday & cover the purchase of the tobo. for mr Ross. I therefore now inclose 350. Doll. more, one set of halves in this letter, the other set to come on by another post. Accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        